375 F.2d 401
Dewey MONDAY, Plaintiff-Appellant,v.John W. GARDNER, Secretary of Health, Education and Welfare,Defendant-Appellee.
No. 16854.
United States Court of Appeals Sixth Circuit.
March 31, 1967.

James R. Weems, Knoxville, Tenn., for appellant.
J. F. Bishop, Atty., Dept. of Justice, Washington, D.C., for appellee, John W. Douglas, Asst. Atty. Gen., Morton Hollander, Robert V. Zener, Attys., Department of Justice, Washington, D.C., John H. Reddy, U.S. Atty., Knoxville, Tenn., on brief.
Before WEICK, Chief Judge, O'SULLIVAN, Circuit Judge, and WEINMAN, District Judge.
PER CURIAM.


1
Plaintiff-appellant, Dewey Monday, appeals from a District Court's summary judgment affirming denial, by the Secretary of Health, Education and Welfare, of appellant's application for Social Security benefits.  Appellant's application was first denied upon the Appeals Council's adoption of a Hearing Examiner's Decision.  Reviwe was sought in the United States District Court and there, upon motion of the Secretary, the matter was remanded for a further hearing.  Such hearing was had before another Hearing Examiner whose decision recommended the award of benefits to appellant.  The Appeals Council, however, did not adopt its Hearing Examiner's recommended decision and benefits to appellant were refused.


2
The matter was again brought to the District Court for review.  After review of the entire administrative record, the District Court affirmed the Secretary's decision by granting his motion for summary judgment and denying a like motion by appellant.  The Secretary's decision involved resolution of issues of fact as to appellant's disabilities and entitlement to Social Security benefits.  They were decided against appellant after extensive hearings and testimony.  We are satisfied that the findings of the Appeals Council which became the Secretary's Decision were supported by substantial evidence.  This was the decision of the United States District Judge.  His memorandum opinion adequately reviews the facts and issues, and correctly recites the applicable law.


3
For the reasons set out in the District Judge's opinion, see Monday v. Celebrezze, 265 F.Supp. 528 (D.C.W.D.Tenn. 1965), we affirm the judgment of the District Court.